DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/642,508 filed on 02/27/2020 is presented for examination. Claims 1-11 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statment
The Information Disclosure Statement dated 02/27/2020 is acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 recites the limitations "lithium-ion cell and/or energy storage unit” in line 10.  It is not clear whether the limitation energy storage unit alternatively used with the energy storage unit or a second type of battery or similar rechargeable units. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tretow (DE2929261) in view of Blakemore et al. (US 2015/0295421). 
With respect to claims 1 and 8-11, Tretow  discloses a  device for electropolishing an energy storage unit having at least one lithium-ion cell (Fig. 1, 100, battery 30), the device comprising: at least one actuatable first switch that is connected in series with a capacitor (Fig. 1, 144in series with cap 111), and an electrical resistor for current limitation connected in parallel to the at least one lithium-ion cell (Fig. 1, resistor 121 is in parallel with 30), an apparatus for discharging the capacitor connected in parallel at least to the capacitor (Fig. 1, 120 cap: 111), and a control unit that is configured to control the at least one switch in order to carry out a discharge (para. # 11 and 12).

    PNG
    media_image1.png
    700
    653
    media_image1.png
    Greyscale

TRETOW, however, does not expressly disclose a control unit to carry out a pulse discharge for the lithium-ion cell.
Blakemore discloses, on the other hand, disclose a control unit to carry out a pulse discharge for the lithium-ion cell (Para. # 15: control module 106 generate and transmit pulse signal to discharge battery cells, and related functionalities; Para. # 27: the high voltage can be discharged or stop being discharged as required using control 106 ).
TRETOW and Blakemore are analogous art because they are from the same field of endeavor namely high resistance power source and discharging a high voltage bus. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a pulse discharge signal control unit to the high resistance power source of TRETOW in view of the teachings of Blakemore for the benefit of effective control over high voltage from damaging the power circuit or any rechargeable unit in the system.
With respect to claim 2, the combined references of Tretow and Blakemore disclose the device for electropolishing an energy storage unit as described above, wherein Tretow further discloses the apparatus has an actuatable second switch and a consumer for using the energy stored by the capacitor (Fig. 1, 142). 
With respect to claim 3, the combined references of Tretow and Blakemore disclose the device for electropolishing an energy storage unit as described above, wherein Blakemore further discloses the consumer has an electrical resistor for converting the energy stored by the capacitor into heat (see para. # 15: thermal management from high voltage battery control). 
With respect to claims 4 and 5, the combined references of Tretow and Blakemore disclose the device for electropolishing an energy storage unit as described above, wherein Blakemore further discloses wherein the apparatus has at least one freewheeling diode (Para. # 19, 20 and 27). 
With respect to claims 6 and 7, the combined references of Tretow and Blakemore disclose the device for electropolishing an energy storage unit as described above, wherein Blakemore further discloses the apparatus has a controllable electrical energy converter (Para. # 26-27). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859